Citation Nr: 1233057	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating for service-connected chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected arthritis of the left hip, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008, January 2010, and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Specifically, in the February 2008 rating decision, the RO denied service connection for a right hip disability, as well as entitlement to TDIU.  In the January 2010 rating decision, the Veteran was denied increased disability ratings for his service connected left chondromalacia patella, left-knee degenerative joint disease (DJD), and arthritis of the left hip.  Thereafter, the Veteran submitted additional evidence and was afforded a VA examination.  In March 2010, the RO again denied the Veteran increased disability ratings for his left knee and left hip disabilities.

With respect to the left knee claim, the Board recognizes that the Veteran is separately service connected for chondromalacia patella of the left knee and for left-knee DJD, both of which are currently evaluated as 10 percent disabling.  While the January and March 2010 rating decisions addressed entitlement to increased disability ratings for both service-connected left knee disabilities, the Veteran's June 2010 notice of disagreement (NOD) expressed disagreement only as to the issue of entitlement to an increased rating for his chondromalacia patella of the left knee.  (The Veteran also specifically disagreed with the RO's denial of an increased rating for his service-connected left hip disability.)  Because the Veteran's NOD did not encompass the issue of entitlement to an increased rating for DJD of the left knee, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

For reasons expressed herein, the Board finds that the appeal must be remanded for further development.  Specifically, as to the service-connected chondromalacia patella of the left knee and arthritis of the left hip, the Veteran contends that these disabilities are more disabling than is reflected by the currently assigned evaluations.  As to the TDIU claim, the Veteran asserts that he is unable to retain employment as a result of his service-connected disabilities.  Additionally, the Veteran has claimed entitlement to service connection for a right hip disability, secondary to his service-connected left knee and left hip disabilities.

With respect to the left knee claim, the Board observes that the Veteran's service-connected chondromalacia patella is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which pertains to other impairments of the knee.  Specifically, DC 5257 provides for 10, 20, and 30 percent disability ratings based on slight, moderate, and severe recurrent subluxation or lateral instability.  As indicated above, the Veteran is separately service-connected for DJD of the left knee, which is evaluated as 10 percent disabling based on limitation of extension under 38 C.F.R. § 4.71a, DC 5261-5010.  The Board again notes that the Veteran did not disagree with the RO's denial of a rating in excess of 10 percent for that disability.  Accordingly, functional findings concerning limitation of motion are not pertinent to this appeal and consideration of functional impairment of the left knee is limited to address the question of recurrent subluxation or lateral instability in the left knee.  

The Veteran's left knee was most recently examiner during an August 2011 VA examination.  With respect to his left knee symptomatology, the Veteran was noted to have no instability, subluxation, or dislocation.  The examiner also indicated that the Veteran had no symptoms of giving way or weakness of the left knee.  Critically, this finding conflicts with that of the February 2010 VA examiner who noted the Veteran's complaint of giving way and weakness in his left knee.  Moreover, both VA examiners failed to address the Veteran's report that he has fallen multiple times as a result of his left knee giving out, which is documented in VA treatment records dated January 2009 and November 2009.

As to the left hip claim, the Veteran's attorney asserts that the Veteran's left hip symptomatology is worse than was described by the August 2011 VA examination report and contends that the Veteran is entitled to a higher rating for his left hip disability under 38 C.F.R. § 4.71a, DC 5250, which pertains to ankylosis of the hip.  (The Veteran's left hip disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5010-5255.)  Specifically, the Veteran's attorney asserts that a higher rating is warranted based upon ankylosis of the left hip with one foot not reaching the ground and directs the Board's attention to an undated Tru-Mold Shoes, Inc. form noting that the Veteran's left leg is half an inch shorter than his right leg.  See the Attorney's letter dated March 2012.  To this end, the Board recognizes that the August 2011 VA examiner did not address the length of the Veteran's legs.  Furthermore, the examiner indicated an inability to perform range of motion testing for the left hip, noting pain with movement per Veteran, secondary to obesity.  As such, the examiner did not provide any findings as to whether the Veteran has ankylosis of the left hip.

Accordingly, in consideration of the conflicting medical evidence and incomplete findings contained in the August 2011 VA examination report, as well as the Veteran's contentions that the current state of his service-connected chondromalacia patella of the left knee and left hip disability is not adequately reflected by the record, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his service-connected left chondromalacia patellae and left hip disability.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the right hip claim, the Veteran asserts that he is entitled to service connection for a right hip disability, secondary to his service-connected left knee and left hip disabilities.  See, e.g., the Attorney's letter dated March 2012.  In this regard, the Board notes that the August 2011 VA examiner was asked to address whether the Veteran had a right hip disability and, if so, whether the disability was either due to service or was caused or aggravated by a service-connected disability.  Although the examiner did not diagnose a right hip disability, she did indicate right hip pain.  However, she provided no opinion regarding the etiology of the Veteran's right hip pain and also did not specifically rule out a right hip disability, which leave open the question of whether the Veteran has a current right hip disability.  Moreover, although she provided negative nexus opinions as to the questions of direct and secondary service connection, the examiner's rationale for the conclusions reached was insufficient.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Namely, the August 2011 VA examiner's rationale was nonspecific as to the question of direct and secondary service connection and relied instead upon the impact of the Veteran's obesity on his joints.

Thus, based on this evidentiary posture, the Board concludes that an additional VA examination is necessary to determine whether the Veteran has a right hip disability that is related to his service or was caused or aggravated by his service-connected disabilities.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims that are currently on appeal.  In other words, if an increased rating or service connection is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Salem, Virginia, or any other VA facility since January 2010.  All such available documents should be associated with the claims file.

2. After the above development has been accomplished, schedule the Veteran for a VA orthopedic examination to determine the current severity and extent of his service-connected chondromalacia patella of the left knee and arthritis of the left hip and to determine the current nature and likely etiology of the claimed right hip disability.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.


The examiner must address the following:

A.  As to the left knee, all pertinent pathology associated with the Veteran's service-connected chondromalacia patella of the left knee - to include subluxation, instability, and giving way - should be noted in the examination report.  The examiner should indicate whether the Veteran's chondromalacia patella of the left knee is slightly, moderately, or severely disabling.

B.  After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the left hip disability.  All indicated tests and studies, to include range-of-motion studies should be conducted.  Clinical findings should also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner should indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right hip.  The examiner should express such functional losses in terms of additional degrees of limited motion

The examiner must address the presence of favorable or unfavorable ankylosis in the Veteran's left hip as well as whether the Veteran's left hip disability results in leg length discrepancies including his foot not reaching the ground (the length of the Veteran's legs should be measured).

C.  As to the right hip, all indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent right hip pathology shown on examination should be annotated in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should either diagnose or rule out a right hip disability.  

If a right hip disability is diagnosed, the examiner should express an opinion as to whether it is at least as likely as not that any diagnosed right hip disability was caused or aggravated by the Veteran's military service.  The examiner should also express an opinion as to whether it is at least as likely as not that any diagnosed right hip disability was caused, or aggravated (chronically worsened), by Veteran's service-connected left hip disability, chondromalacia patella of the left knee, and/or DJD of the left knee.  If aggravation is found, the examiner should specify what measurable degree of the diagnosed right hip disability represents a permanent increase in its severity caused by the service-connected left hip disability, chondromalacia of the left knee, or DJD of the left knee.  

D.  The VA should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (The examiner is advised that the Veteran is service-connected for DJD of the left knee; chondromalacia patella of the left knee; and arthritis of the left hip.)  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).

3. Following completion of the foregoing, review the claims file and ensure that all of the requested development has been completed.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an increased disability rating in excess of 20 percent for the service-connected left hip disability, entitlement to an increased disability rating in excess of 10 percent for chondromalacia patella of the left knee, entitlement to service connection for right hip disability, and entitlement to a TDIU.  (The Board again notes that the issue of entitlement to a rating in excess of 10 percent for service-connected DJD of the left knee is not on appeal.)  If the decision remains in any way adverse to the Veteran, he and his attorney should be provided with a supplemental statement of the case and an appropriate period of time for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

